         Case 1:19-cv-10656-RA Document 63 Filed 08/06/20 Page 1 of 1



                                                                      LJ:)()('            SiJJ,JY
UNITED STATES DISTRICT COURT                                          r~t'V'l 1•. 1r:,1T
                                                                      L../t..,J......_ \...J.i\'J.L,1   "II   1

SOUTHERN DISTRICT OF NEW YORK                                         El .LCTRONICA1.I .Y F!LED
------------------------------------------------------------X
GREAT LAKES INSURANCE SE in its own
Right and/or as Subrogee of Pacific Gulf
Shipping Co.,

                                   Plaintiff,
                 -against-                                              19    CIVIL 10656 (RA)

                                                                              JUDGMENT
AMERICAN STEAMSHIP OWNERS MUTUAL
PROTECTION AND INDEMNITY
ASSOCIATION INC. also known as THE
AMERICAN CLUB, SHIPOWNERS CLAIMS
BUREAU INC., GEORGE GOURDOMICHALIS,
AND EFSTATHIOS GOURDOMICHALIS,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated July 6, 2020, Defendants' motions to dismiss are

granted and this action is dismissed for lack of subject matter jurisdiction. Because any proposed

amendment would be futile in light of the deficiencies identified in the Opinion, Plaintiffs request

for leave to amend the Complaint is denied; accordingly, this case is closed.

Dated: New York, New York

          August 6, 2020


                                                                          RUBY .J. KRA.JICK

                                                                                 Clerk of Court
                                                               BY:
                                                                     -~-~~
                                                                      Deputy Clerk
